Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	Claims 1-20 are the claims hereby under examination.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement has been considered by the examiner.
Abstract
The abstract of the disclosure is objected to because the abstract is a run on sentence with several grammatical errors.  The abstract is not limited to one sentence and the examiner advises breaking up the abstract to make it grammatically correct. The examiner offers one possible solution below.
“A device for the detection of endovascular pressure of a fluid in a vessel which detects through an air column inside capillary ducts of a needle. The air column is in contact with the endovascular fluid which exerts its pressure thereon, and, by separating the air column from the outside pressure, the fluid is prevented from being polluted or infected. The device includes a connector with a valve, which defines a connection terminal cavity arranged outside a needle-holding element. The connector is in fluid communication with the capillary ducts through a duct extending from the needle- holding element to the connector. A re-usable element including a pressure sensor and connector connects the re-usable element at the terminal cavity of the disposable portion. The opening of the valve is determined by the connection between the re-usable element and the disposable portion.”
Correction is required.  See MPEP § 608.01(b). 
Claim Objections
Claims 1, 3-5, 8, 12-15, and 17-18 are objected to because of the following informalities:
In claim 1, please change “said needle” to read “a needle.” There is not antecedent basis for “said needle.”
In claim 1, please change “arranged in the duct inside the needle” to read “arranged in the inner duct.” The applicant makes multiple reference to different ducts throughout the claims and, for the sake of clarity, it is advised to refer to the same feature by the exact same terminology throughout. See “inner duct” in line 6 above.
In claim 1, please change “one or more capillary duct” to read “one or more capillary ducts”
In claim 1, please change “arranged in the duct inside the needle (4) so that they are passed” to read “arranged in the duct inside the needle (4) and configured to be passed,” or a similar rephrasing. The issue in the claim limitation as currently constructed is the word “they”
In claim 1, please change “which is arranged outside said needle-holding element (11) and it is in fluid communication” to read “which is arranged outside said needle-holding element (11) and is in fluid communication.” The word “it” can be removed.
In claim 3, please change “said capillary ducts” to read “said one or more capillary ducts”
In claim 4, please change “said capillary ducts” to read “said one or more capillary ducts”
In claim 5, please change “said capillary ducts” to read “said one or more capillary ducts”
In claim 8, please change “said inner cavity (63)” to read “said terminal cavity (63)”
In claim 8, please change “said inner cavity (63)” to read “said terminal cavity (63)”
In claim 12, please change “said inner cavity (63)” to read “said terminal cavity (63)”
In claim 12, please change “said re-usable element (5)” to read “said re-usable element (2)”
In claim 12, please change “said re-usable element (3)” to read “said re-usable element (2)”
In claim 13, please change “wherein said capillary ducts (16)” to read “wherein said one or more capillary ducts (16)”
In claim 14, please change “said capillary ducts (16)” to read “said one or more capillary ducts (16)”
In claim 15, please change “said capillary ducts (16)” to read “said one or more capillary ducts (16)”
In claim 17, please change “which is shaped so as to form one or more capillary ducts (16)” to read “which is shaped so as to form the one or more capillary ducts (16)”
In claim 18, please change “said inner cavity (63)” to read “said terminal cavity (63)”
 Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In claim 1, “means for connecting to said connector (5) at said terminal cavity (63) of the disposable portion (3)”
Regarding I, the specification filed 08/07/2018 recites on page 13, “The proximal end 73 of the casing 19, that is of the reusable element, and the opening 67 of the connector 5 constitute means for connecting the reusable element with the disposable element 3”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Burbank (US 20130199722 A1) and in view of Lareau (US 20140163516 A1).
Regarding Claim 1, Burbank discloses a device ([0002], dual-lumen needle for blood treatment), for direct detection of endovascular pressure of a fluid in a vessel, which has a disposable portion comprising: 
a needle-holding element ([0080], junction component 402) including said needle ([0080], supports the outer cannula [of the needle] 404 directly), with an open tip (one of ordinary skill would understand inner cannula 408 has an open tip) and inner duct ([0080], lumen between the cannulas 404 and 408), constituting a vascular access to said fluid (one of ordinary skill would recognize that this device is intended to be inserted into the vascular system and fluid drawn through the lumens of the cannulas);
one or more capillary ducts (See Fig. 9C, spaces formed between the spacers 434 between inner cannula 408 and outer cannula 404 form one or more ducts in the lumen between the cannulas 404 and 408 described above) arranged in the duct inside the needle so that they are passed through by said fluid when the needle is being used ([0080], lumen between the cannulas 404 and 408 (includes one or more capillary ducts described above) communicates (implied fluid communication based on intended use of device) with the port 410 through an internal space 412 defined by the junction component 402);
a connector ([0067], sealed connectors 256), defining a connecting terminal cavity which is arranged outside said needle-holding element (sealed connectors are used connect tubes 240 extending from junction component to accessory devices) and it is in fluid communication with said one or more capillary duct ([0069], lumen of a diagonal branch leading to cap 256 is in communication with an annular space between the cannulas of the needle which is the duct described above) through a duct (See Fig. 5, tube 240) extending from said needle-holding element (tube 240 extends from junction component including a needle).
However, Burbank does not explicitly disclose a valve in the connector or a re-usable element including at least a pressure sensor and comprising means for connecting to said connector at said terminal cavity of the disposable portion, apt to put into communication an inner space of said re-usable element, which receives said at least a pressure sensor, with said terminal cavity, the opening of said valve being determined by the connection between the re-usable element and said disposable portion so that, in a first phase wherein said valve is closed, in said one or more capillary ducts respective separation surfaces between said fluid and air are formed, oscillating around an equilibrium position due to an effect of the action of the pressure inside the vessel and of an elastic reaction of the air column included between such separation surfaces and the valve , in overpressure with respect to the outer environment, and so that, in a subsequent phase wherein the connection between the re-usable element and said disposable portion determines the opening of said valve, said air column is in communication with the inner space of said re-usable element.
Lareau teaches a device for valved catheters ([0001], systems and methods for transmission and measurement of fluid through valved catheters) comprising a connector ([0033], system 100) comprising a valve ([0033], valve element 155), a re-usable element ([0031], a pressure measurement apparatus) [0031], a digital pressure transducer system) and comprising means for connecting to said connector ([0031], any suitable connector known in the art, including without limitation a threaded male or female luer (compatible with the threaded connectors disclosed by Burbank above)) at said terminal cavity of the disposable portion (valve insert 200 of Lareau would connect to sealed connectors 256 of Burbank), apt to put into communication an inner space of said re-usable element ([0020], fluid can flow and pressure can be directly transmitted between the insert lumen 260 and the distal valve lumen 154. This enables fluid communication across the system 100. In the combination described herein, the proximal side 152 of the system 100 is connected to the tube 240 of Burbank, and the distal side 151 of the system 100 is connected to the pressure measurement apparatus), which receives said at least a pressure sensor, with said terminal cavity, the opening of said valve being determined by the connection between the re-usable element and said disposable portion ([0020], when the insert 200 is fully engaged with the valve 100) so that, in a first phase wherein said valve is closed, in said one or more capillary ducts respective separation surfaces between said fluid and air are formed, oscillating around an equilibrium position due to an effect of the action of the pressure inside the vessel and of an elastic reaction of the air column included between such separation surfaces and the valve , in overpressure with respect to the outer environment (the first phase is inherent to the system when the needle is inserted in the blood and the valve is closed), and so that, in a subsequent phase wherein the connection between the re-usable element and said disposable portion determines the opening of said valve, said air column is in communication with the inner space of said re-usable element ([0020], when the insert 200 is fully engaged with the valve 100 (when the ends are connected), the distal insert tip 210 of the insert presses into the valve element 155, displacing the edges of the slit 156 and creating a fluid communication channel or gap 156' through which fluid can flow between the insert lumen 260 and the distal valve lumen 154)).
[0005]) and to prevent a risk of puncturing the membrane or tearing, weakening, or otherwise permanently deforming the membrane or its slits ([0004]). One of ordinary skill in the art would recognize that substituting the known feature of displaceable values in fluid bypass connections as taught by Lareau for the simple sealed connectors disclosed by Burbank would yield only the predicable result of creating a fluid communication only when a proper connection is made and that this fluid communication would be able to measure the pressure of the fluid in a manometer taught by Lareau. 
Regarding Claim 3, modified Burbank teaches the device for the direct detection of the endovascular pressure according to claim 1 as described above, and Burbank further discloses wherein said capillary ducts are formed by a cannula ([0082], inner cannula 421) inserted inside the needle ([0082], inside outer cannula 435), between the walls of the cannula and the inner surface of the needle ([0082], spacers 434 create lumens between the inner and outer cannula), the cannula being arranged for the passage of the endovascular fluid ([0080], lumen between the cannulas  communicates (implied fluid communication based on intended use of device) with the port 410 through an internal space 412 defined by the junction component 402) and having a proximal end near the tip of the needle (See Figs 9A-9D, the inner cannulas have proximal ends near the tips of the outer cannulas).	
Regarding Claim 4, modified Burbank teaches the device for the direct detection of the endovascular pressure according to claim 3 as described above, wherein a distal end of the needle is connected to a catheter (See Fig. 4, distal end of needle 220 is connected to tube 204]), the cannula extending in said catheter (See Fig. 4, needle 220 extended into hub 215 of tube 204) in a proximal end thereof by forming a sealing therewith to insulate the catheter from said capillary ducts ([0069], an inner cannula 220 is surrounded by an outer cannula 218, with the cannulas being original parts of needles with respective hubs 215 and 216 which are joined by a junction part 214. One of ordinary skill would recognize from the description of “respective hubs” and drawing of Fig. 4, that the tube 204 is insulated from the lumen between the two cannulas).
Regarding Claim 5, modified Burbank teaches the device for the direct detection of the endovascular pressure according to claim 4 as described above, and Burbank further disclsoes wherein the needle-holding element includes an intermediate catheter which has a volume arranged in fluid communication with said capillary ducts ([0069], lumen of a diagonal branch 208 is in communication with an annular space between the cannulas 218 and 220), at the distal end of the needle (See Fig. 4, branch is located at distal end of needle 218), and with said duct connecting the intermediate cavity to said connector of the disposable element ([0069], Tube 204 is fitted to the branch 208 and carries the fluid from the duct between the lumens to the sealed connectors 256).
Regarding Claim 6, modified Burbank teaches the device for the direct detection of the endovascular pressure according to claim 5 as described above, wherein said duct is a flexible catheter (One of ordinary skill in the art would recognize that the tubes 240 described in [0067] and shown in Fig. 5 are flexible and hollow to carry the fluid).
Regarding Claim 7, modified Burbank discloses the device for the direct detection of the endovascular pressure according to claim 3 as described above, and Burbank further discloses wherein the cannula has a section which is shaped so as to form one or more capillary ducts with the inner surface of the needle (See Fig. 9C, inner cannula 421 has spacers attached to the inner cannula ([0082]), said cross section having points in contact with the inner surface of the needle (Cross sections shown in Fig. 9C with 4 points in contact with inner surface of needle 435).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Burbank (US 20130199722 A1) and Lareau (US 20140163516 A1) as applied to claim 1 above, and further in view of Whitaker (US 20120031515 A1).
Regarding Claim 8, modified Burbank teaches the device for the direct detection of the endovascular pressure according to claim 1 as described above.
However, modified Burbank does not explicitly teach wherein said valve in said connector has: a pierced cover, so as to obstruct internally said inner cavity, which comprises a through opening; and a valve element which comprises an elastic support and a shutter, formed in the elastic support, apt to sealingly couple with said through opening. Whitaker teaches a shutoff valves for fluid conduit connectors wherein a valve ([0067], valve members 10) in a connector ([0067], housings 40) has: a pierced cover ([0067], inner surface 52 shown in Fig. 4), so as to obstruct internally said inner cavity ([0067], inner cavity 48 shown in Fig. 4 is obstructed), which comprises a through opening (See annotated Fig. 6 below, through opening marked 1); and a valve element ([0067], valve 10) which comprises an elastic support ([0067], sealing members 50 are rubber O-rings) and a shutter ([0067], contact surface 33), formed in the elastic support (See Fig. 4, elastic support 50 and shutter 33 are formed together), apt to sealingly couple with said through opening (See Fig. 4, the rubber element 50 and the contact section 33 prevents flow). It would have been obvious to one having ordinary skill in the art to modify the connections taught by Lareau to be the valve device taught by Whitaker to prevent leakage of fluid from the fluid connector when the integrated components are in open positions (Whitaker [0069]). One of ordinary skill in the art would recognize that substituting the known technique of a needleless connection as taught by Whitaker with the needleless connection taught by Lareau is a mere substitution of known features in the art that would yield only predictable results.    

    PNG
    media_image1.png
    866
    685
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 2 and 9-21 are objected to as being dependent upon a rejected base claim, but appear to be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Regarding Claim 2, no prior art of reference discloses or teaches, solely or in combination, the use of a selective membrane in a connector with a displaceable valve. The closet prior art of reference is Whitaker (US 20120031515 A1). Whitaker discloses displaceable valve connections but not explicitly disclose use of a membrane with the valve.
Regarding Claim 9, no prior art of reference discloses or teaches, solely or in combination, the use of an arc-shaped elastic support that deforms when a shutter is pressed. The closet prior art of reference is Whitaker (US 20120031515 A1). Whitaker discloses an arc-shaped support that is rigid and does not deform when it is pressed against.
Regarding Claim 12, no prior art of reference discloses or teaches, solely or in combination, the use leading seal to insulate the inner cavity before the valve is opened.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053.  The examiner can normally be reached on Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER H CONNOR/Examiner, Art Unit 3791   

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791